UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark-One) (x)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27917 NewMarket Technology, Inc. (Exact name of Registrant as Specified in Its Charter) NEVADA 65-0729900 (State or other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 14860 Montfort Drive, Suite 210 Dallas, Texas 75254 (Address of Principal Executive Offices) (972) 386-3372 (Issuer’s Telephone Number, Including Area Code) Check whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer[ ] Smaller Reporting Company [ü] 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes No X State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 22, 2010, the registrant had 914,553,137 shares of common stock outstanding. 2 INDEX NEWMARKET TECHNOLOGY, INC. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets—September 30, 2010 and December 31, 2009 Consolidated Statements of Operations — Three and Nine Months Ended September 30, 2010 and 2009 Consolidated Statements of Cash Flows — Nine Months Ended September 30, 2010 and 2009 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4T. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information. Item 6. Exhibits SIGNATURES CERTIFICATIONS 3 ITEM 1.UNAUDITED FINANCIAL STATEMENTS NewMarket Technology, Inc. Consolidated Balance Sheet ASSETS September 30, 2010 December 31, 2009 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Notes receivable including accrued interest Investment in unconsolidated subsidiares Goodwill Available for sale securities Intangibles Total other assets Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses and other liabilities Customer deposits Liabilities of discontinued operations Long term debt, current portion Short term debt Total current liabilities Long-term debt Total liabilities EQUITY Preferred stock; $.001 par value; 10,000,000 shares authorized; Series C 925 and 925; Series E 41 and 41; Series J 2,226 and 4,417; Series K 500 and 500 shares issued and outstanding at September 30, 2010and December31, 2009, respectively 4 5 Common stock; $.001 par value; 300,000,000 shares authorized; 831,219,804 and 30,356,105 shares issued and outstanding at September 30, 2010 and December31, 2009, respectively Deferred compensation - ) Additional paid-in capital Accumulated comprehensive income Accumulated deficit ) ) Total NewMarket Technology, Inc. stockholders' equity Non-controlling interest in consolidated subsidiary Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 4 NewMarket Technology, Inc. Consolidated Statement of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, REVENUE $ COST OF SALES Gross Margin OPERATING EXPENSES Selling, general and administrative expenses Depreciation and amortization Total expenses Income (loss) from operations OTHER INCOME (EXPENSE) Interest income Interest expense ) Foreign currency transaction gain (loss) ) ) Bad debt expense - - - ) Realized gain (loss) on held for sale securities ) - ) - Other income (expense) Total other income (expense) Net income before income tax and non-controlling interest Foreign income tax (credit) Non-controlling interest in consolidated subsidiary Net income Other comprehensive income (loss) Gain (loss) on available for sale securities Foreign currency translation gain ) ) Comprehensive income (loss) $ Income (loss) per weighted-average common share-basic $ Income (loss) per weighted-average common share-diluted $ Number of weighted average common shares o/s-basic Number of weighted average common shares o/s-diluted See accompanying notes to consolidated financial statements. 5 NEWMARKET TECHNOLOGY, INC. STOCKHOLDERS' EQUITY AS OF SEPTEMBER 30, 2010 Accumulated Number of Shares Par Value of Shares Additional Deferred Comprehensive Accumulated Stockholders' Preferred Common Preferred Common Paid-In Capital Compensation Income Deficit Equity STARTING BALANCE, 12/31/09 $ 6 $ $ $ ) $ $ ) $ Conversion of preferred stock ) (2
